Title: To James Madison from George Mason, 2 August 1780
From: Mason, George
To: Madison, James



Dear Sir
Gunston-Hall, August 2d. 1780
By late Letters from Europe I understand a Treaty of Alliance will soon be concluded between his Catholic Majesty & the United American States, upon which it is presumed Congress will find it necessary to appoint a Consul in Spain, for the Superintendance & protection of our Trade: Shou’d this be the Case, I beg leave to recommend Mr. Richard Harrison as a very proper person for the Office. This Gentleman is a native of Maryland, but about the Beginning of the present Troubles, removed to the Island of Martinique, where He resided about two Years, learned the french Language, & transacted a good deal of Business for Virginia & some other of the United States, in a Manner that gave general Satisfaction. He is now setled at Cadiz, but when I heard from him last was in Madrid, & I am authorised to say will undertake the Office, if he is appointed to it; presuming that Congress will think Cadiz the most proper place for the Residence of an American Consul. I have always been cautious in giving Recommendations for public Offices; but my Knowledge of Mr. Harrison’s Diligence, Integrity & commercial Knowledge, from a personal Acquaintance with him, convinces me He will discharge such an Office with Reputation to himself, & Advantage to the Commercial Interest of America.
I have written a long letter to Mr. Jones (who desired my Sentiments) upon the Subject of our back Lands; not doubting the Harmony and Confidence subsisting between him & his Colleagues in the Delegation, I have desired him to communicate the Contents, & must beg Leave to recommend the Subject to your particular Attention.
Our Assembly considered Mr. Griffin’s Appointment to the Office of a Judge in the new Court of Admiralty established by Congress, not only as vacating his Seat in Congress, but rendering him ineligible, during his Continuance in [office] and therefore elected Colo. The: Bland to succeed him; who has accepted the Appointment, & will soon attend Congress.
I am Dr. Sir Yr. most obdt. Sert.
G. Mason
